NUMBER 13-22-00564-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


           IN RE THE STATE OF TEXAS EX REL. LUIS V. SAENZ


                       On Petition for Writ of Mandamus.


                                       ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Relator, the State of Texas ex rel. Luis V. Saenz, has filed a petition for writ of

mandamus seeking to compel the trial court to set aside an order vacating a magistrate’s

order of emergency protection issued against the real party in interest, Gerald Castro.

The Court requests the real party in interest, Castro, or any others whose interest would

be directly affected by the relief sought, to file a response to the petition for writ of

mandamus on or before the expiration of ten (10) days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                     PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
30th day of November, 2022.




                              2